Rao, Judge:
The appeals for reappraisement listed in schedule “A,” annexed hereto and made a part hereof, which were consolidated for the purposes of trial, relate to several importations of woven flax fabrics which were entered at the invoice unit values, less a discount of 3% per centum, and were appraised at the invoice unit values, net, plus cost of cases and packing, except as to reappraisements 250597-A and 250604-A where said 3K per centum was allowed, but the appraiser either advanced or reduced the per se unit prices of some of the items.
It appears that the appraiser’s failure to allow the 3% per centum discount, which was deducted at the time of entry, was inadvertent.
The parties have stipulated that as to all cases, save those excepted, the entered values represent the correct export values and that there is no foreign value for this merchandise. It was further stipulated that as to said reappraisements 250597-A and 250604-A, the appraised values represent the export values and that there are no foreign values.
Upon the agreed facts, I find export value as defined in section 402 (d) of the Tariff Act of 1930 to be the proper basis of value for the merchandise here involved; that such values are, in all instances, except reappraisements 250597-A and 250604-A,, the entered values; and that in the excepted cases such values are those found by the appraiser.
Judgment will be entered accordingly.